              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                  Case No. 90-CR-42-15-JPS-JPS
 v.

 JIMMY SLOAN,
                                                                   ORDER
                      Defendant.


       1.     BACKGROUND

       On November 25, 2020, Defendant, through his counsel, filed a

motion for compassionate release. (Docket #604). That same day, the

Government stated that it would not be filing a brief in opposition to

Defendant’s motion. (Docket #607). Having reviewed both parties’

submissions, the Court grants Defendant’s motion for compassionate

release and reduces Defendant’s term of imprisonment to time served.

       2.     FACTS

       Defendant has been in federal custody since March of 1990. (Docket

#604 at 1). He was charged and ultimately convicted following a jury trial

of conspiracy to possess with intent to distribute cocaine, possession with

intent to distribute cocaine, and carrying a firearm in relation to a drug

trafficking crime, in violation of 21 U.S.C. §§ 841(a)(1), 846, and 942(c), as

well as 18 U.S.C. § 2. (Docket #604-1 at 1). Ultimately, this Court sentenced

Defendant to a term of 480 months of imprisonment and 5 years of




 Case 2:90-cr-00042-JPS Filed 12/02/20 Page 1 of 6 Document 608
supervised release. (Id. at 2–3).1 At present, Defendant has served

approximately thirty years of his sentence and his estimated release date is

April 3, 2028. (Docket #604 at 3).

       Defendant is currently 55 years old and presents multiple adverse

health conditions. (Id. at 1). He had a stroke this past year that has left him

with cognitive deficiencies, blind in one eye, and wheelchair bound. (Id. at

4). He also has Type II diabetes, obesity, hypertension, atrial fibrillation,

hyperlipidemia, and epilepsy. (Id.) Defendant’s counsel notes that as a

result of Defendant’s stroke, Defendant requires more access to medical

services than other inmates. (Id.) This, in turn, causes Defendant to come in

contact with others more regularly, and such contacts create additional

risks during the ongoing COVID-19 pandemic. (Id.)

       3.      LEGAL STANDARD

       Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court can modify a term of

imprisonment “upon motion of the Director of the Bureau of Prisons, or

upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal . . . whichever is earlier” if “extraordinary

and compelling reasons warrant such a reduction[.]” The reduction must

also be “consistent with applicable policy statements issued by the [United

States] Sentencing Commission.” Id. § 3582(c)(1)(A). The commentary to the

Sentencing Guidelines explains that “extraordinary and compelling reasons

exist” when:


       1 Defendant, along with his co-defendants, appealed and the Court of
Appeals vacated his sentence and remanded his case for resentencing. See United
States v. Goines, 988 F.2d 750, 777 (7th Cir. 1993). After reviewing the record, per
the Seventh Circuit’s instructions, this Court imposed a sentence identical to its
original sentence in Defendant’s case. (Docket #604-1 at 2).



                            Page 2 of 6
 Case 2:90-cr-00042-JPS Filed 12/02/20 Page 2 of 6 Document 608
       the defendant is suffering from a serious physical or medical
       condition, [or] suffering from a serious functional or cognitive
       impairment . . . that substantially diminishes the ability of the
       defendant to provide self-care within the environment of a
       correctional facility and from which he or she is not expected
       to recover.
U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I)–(II).

       The Sentencing Guidelines’ policy statement also requires that the

Court determine whether “the defendant is not a danger” to others or the

community as provided in 18 U.S.C. § 3142(g). Id. § 1B1.13(B)(2). Prior to

modifying a term of imprisonment, the Court must also consider the

sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable. Id. § 1B1.13.

Pursuant to § 3553(a), when determining the sentence to be imposed, the

Court shall consider, among other things: the nature and circumstances of

the offense; the defendant’s history and characteristics; and the need for the

sentence to (1) reflect the seriousness of the offense, promote respect for the

law, and provide just punishment, (2) afford adequate deterrence, (3)

protect the public, and (4) provide the defendant with effective training,

care, and/or treatment.

       4.     ANALYSIS

       Because the Bureau of Prisons has not filed a motion on Defendant’s

behalf, he must first have exhausted his administrative remedies. It appears

that Defendant sought to file a motion for an administrative remedy with

the Bureau of Prisons at some point in September 2020. (See Docket #604-2).

Defendant’s counsel was unable to confirm that this motion actually made

it to the warden. (Docket #604 at 7). Assuming that the warden actually

received the motion, thirty days have certainly passed since the end of

September 2020. For good measure, Defense counsel has since filed a


                            Page 3 of 6
 Case 2:90-cr-00042-JPS Filed 12/02/20 Page 3 of 6 Document 608
motion on Defendant’s behalf. (Id.) Even if Defendant clearly failed to

exhaust his administrative remedies, the Government has effectively

waived any such argument by way of its submission. (See Docket #607).

Lastly, courts in this very district have held that the exhaustion requirement

under § 3582 is non-jurisdictional and, thus, a court may waive it. See, e.g.,

United States v. Scott, 461 F. Supp. 3d 851, 857–60 (E.D. Wis. 2020). Therefore,

the lack of clarity regarding whether Defendant has exhausted his remedies

is not an obstacle to the Court granting his motion for compassionate

release.

       Next, the Court determines whether Defendant has presented

extraordinary and compelling reasons warranting his release. As a result of

his stroke, Defendant is suffering from both serious physical conditions and

cognitive impairments that substantially diminish his ability to care for

himself. Such circumstances likely establish an extraordinary and

compelling reason in favor of Defendant’s compassionate release. See

United States v. Mack, Case No. 3:13-cr-206, 2020 WL 6044560, at *5 (M.D.

Fla. Oct. 13, 2020) (finding that a defendant who had suffered multiple

strokes established an extraordinary and compelling reason for his release,

in part, because his stroke-related physical and cognitive impairments

impeded his ability to care for and protect himself from COVID-19 in the

prison environment); United States v. Jenkins, 460 F. Supp. 3d 1121, 1129 (D.

Colo. May 8, 2020) (citations omitted) (explaining that strokes are now

being linked to COVID-19 and that persons who have suffered strokes “are

more likely to require hospitalization” after contracting the virus).

       Defendant also has several other conditions, such as Type II diabetes,

obesity, and hypertension, that place him at an increased risk of severe

illness and death from COVID-19. See Coronavirus Disease 2019 (COVID-


                            Page 4 of 6
 Case 2:90-cr-00042-JPS Filed 12/02/20 Page 4 of 6 Document 608
19):   People     with    Certain    Medical      Conditions,     available   at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited November

30, 2020). This Court has previously held that the outbreak of COVID-19,

together with a defendant’s underlying medical conditions that place the

defendant at high risk should he or she contract the disease, establish an

extraordinary reason warranting release. See, e.g., United States v. Gonzales,

Case No. 13-CR-101-JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020).

Between both Defendant’s underlying conditions that place him at a higher

risk of severe illness if he falls ill with COVID-19, and the physical and

mental deterioration that he has and will continue to experience as the

result of his stroke, the Court finds that Defendant has shown extraordinary

and compelling reasons under § 3582(c)(1)(A)(i).

       Finally, the Court will consider the factors laid out in 18 U.S.C. §

3553(a) and whether Defendant’s release presents a danger to others or the

community in light of 18 U.S.C. § 3142(g). Notably, Defendant has served

over half of his term of imprisonment. The Court finds that Defendant’s

nearly thirty-one years in prison reflect the seriousness of his offense,

adequately deter him from future criminal conduct, and protect the public.

As Defendant’s counsel points out, Defendant’s fragile physical and mental

state makes further rehabilitation unlikely. However, in light of

Defendant’s conditions, his release is less likely to present a danger to

others or the community. It is also promising that Defendant and his family

have already developed a plan for his care, housing, and expenses should

he be released. (Docket #604 at 12). Lastly, the Court finds it telling that the

Government has not filed a brief in opposition to Defendant’s motion for

compassionate release. In light of the foregoing, the Court will grant


                            Page 5 of 6
 Case 2:90-cr-00042-JPS Filed 12/02/20 Page 5 of 6 Document 608
Defendant’s motion for compassionate release. Defendant’s sentence shall

be reduced to time served and he shall serve two years of supervised

release.2

       Accordingly,

       IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #604), filed by Federal Defender Services of Wisconsin, be and the

same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant’s Motion to Seal

(Docket #605) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant’s Motion to Appoint

Counsel (Docket #601) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendant Jimmy Sloan’s term of

imprisonment is reduced to time served; and

       IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to immediately release Defendant Jimmy Sloan from

incarceration pursuant to the amended judgment, which follows.

       Dated at Milwaukee, Wisconsin, this 2nd day of December, 2020.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




       2In its forthcoming amended judgment, the Court updates Defendant’s
conditions of supervised release, as written in the Court’s March 24, 1995
judgment, to comport with current Seventh Circuit case law. The Court also
modifies some conditions of release in light of Defendant’s current circumstances.


                            Page 6 of 6
 Case 2:90-cr-00042-JPS Filed 12/02/20 Page 6 of 6 Document 608
